107 F.3d 31
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Pearl E. WALLACE, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 96-3045.
United States Court of Appeals, Federal Circuit.
March 22, 1996.

ON MOTION
BRYSON, Circuit Judge.

ORDER

1
Pearl E. Wallace moves for reconsideration of the court's December 29, 1995 order dismissing her petition for review for failure to pay the filing fee, enter an appearance, and file a Fed.Cir.R. 15(c) statement concerning discrimination.


2
Wallace has now submitted a motion for leave to proceed in forma pauperis (IFP) and a R. 15(c) statement.  Counsel has also responded to the court's January 30, 1995 letter requesting that she provide information about the payment of legal fees, if any, in order to ensure that Wallace is not seeking relief from court fees while financing other aspects of her case.  Counsel states that she is representing Wallace pro bono.*  Thus, Wallace's motion for reconsideration is granted and she may proceed IFP.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Wallace's motion for reconsideration is granted, the December 29, 1995 order is vacated, the mandate is recalled, and the petition for review is reinstated.


5
(2) Wallace's motion for leave to proceed in forma pauperis is granted.


6
(3) Wallace's brief is due within 30 days of the date of filing of this order.



*
 We note that counsel for Wallace has submitted an application for membership in the bar of this court.  Counsel should also promptly enter an appearance (form enclosed)